Poch, J. This matter comes before the Court upon joint stipulation of Claimant and Respondent to the entry of an award for Claimant’s damaged property in the amount of $3,250.00 and Respondent having conceded liability for such damage to that extent. The Court being otherwise duly advised in the premises, therefore, It is hereby ordered that an award be entered in favor of Claimant, Fort Dearborn Hotel, in the amount of $3,250.00 (three thousand, two hundred fifty and no/100 dollars) in full and final satisfaction of its property loss claim.